Citation Nr: 1109843	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  04-27 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel
INTRODUCTION

The Veteran enlisted in a reserve component and had initial active duty for training from April 2002 to May 2002.  His "uncharacterized" discharge after one month and 13 days of service is considered a discharge under other than dishonorable conditions.  38 C.F.R. § 3.12(k)(1) (2010).

This matter initially came before the Board of Veterans' Appeals (BVA or Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2005 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In January 2007, the Board remanded these claims for additional development.  After the Board denied the claims in June 2009, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an Order in November 2010 that vacated the Board's decision and remanded the matter for further adjudication.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a right shoulder disorder and a left knee disorder.

In the November 2010 Court decision, it was noted that the Veteran's service treatment records were missing and the Board did not adequately satisfy the duty to assist in locating these records.  The Board notes that subsequent to the November 2010 Court decision, the Veteran's service treatment records, personnel records, and dental records were located and associated with the claims file.  It appears as though they are complete for the Veteran's period of service.  As such, no further development is necessary regarding the acquisition of service treatment records.

However, the Court also found that the March 2009 VA examiner's opinion was inadequate in that it was conditioned on the lack of a documented in-service injury and failed to discuss evidence of continuity of symptomatology.  The Board finds that a remand is necessary to afford the Veteran a new VA examination and to obtain a VA medical opinion that is based on all the evidence of record, including the newly obtained service treatment records.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all service treatment records.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile. All actions to obtain the requested records should be documented fully in the claim's files. Thereafter, the Veteran should be notified in writing if the records are unavailable. Because these are Federal records, if they cannot be located or no such records exist, a memorandum of unavailability must be associated with the claim's files.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Afford the Veteran a VA examination for his right shoulder and left knee.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and take a history from the Veteran of his post service symptoms and treatment, and must offer comments and an opinion addressing the following:

1)  Does the claimant have a current right shoulder disorder that is separate from and unrelated to a diagnosis of congenitally narrow spinal canal?

2)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran has a current right shoulder disorder which was incurred or aggravated as a result of an external trauma with injury (that is, had its onset or, for a pre-existing disorder, increased in severity beyond the natural progression) during the Veteran's active duty for training from April 2002 through May 2002?

3)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran has a current left knee disorder which was incurred or aggravated as a result of an external trauma with injury (that is, had its onset or, for a pre-existing disability, increased in severity beyond the natural progression) during the Veteran's active duty for training from April 2002 to May 2002.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed, including the service treatment records.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


